Citation Nr: 1743148	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2016. The transcript of that hearing is associated with the file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that he first noticed his tinnitus after he suffered a head injury following a fall during active duty and that it has worsened over the past three to ten years. 

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a stock control specialist. The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus. The Veteran also did not complain of hearing loss issues on his report of medical history form during his exit examination. However, there is a service treatment record from May 1982 documenting that the Veteran hit his head and suffered a detached retina during service. Service connection is in effect for the left eye retinal detachment. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service. He has attributed the tinnitus to a head injury or noise exposure in service. He testified at his Board hearing that he started experiencing recurring tinnitus after a head injury that caused his retina to detach, and that he just assumed it was a part of the his head injury. The Veteran also testified that he was exposed to loud noise while being in close proximity to M60 tanks parking near his work area. The Veteran stated that due to the nature of his MOS, he was put on a paint detail that required the personnel on the paint detail to frequently move the tanks and other heavy vehicles that were parked in the area they were painting to get supplies. The Veteran's assertion that his tinnitus began during service is consistent with the circumstances of his service. 

The Board is aware that a September 2013 VA examination included a negative opinion as to whether tinnitus was related to service, but the examiner considered only noise exposure and a relatively recent onset of tinnitus; there was no reference to the documented in-service head injury. Thus, the Board places little probative value on that opinion.  

The Veteran's testimony is competent, credible, and probative, and notwithstanding the existence of evidence that does not support entitlement to the benefit sought, the Board finds that the record reasonably supports the claim. The evidence of record demonstrates that the Veteran currently has tinnitus; that he was experienced a head injury in service; and that he has experienced tinnitus since service. Consequently, service connection for tinnitus is granted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


